Plaintiff’s exceptions overruled, motion for new trial denied, with costs, and judgment directed for the defendant upon the *810nonsuit, with costs. All concur, except Davis, J., who dissents and votes for sustaining plaintiff’s exceptions on the ground that the contract was ambiguous in its terms and the parties gave the .practical construction thereto by their acts, so that the defendant undertook to erect and make alterations on the electrical furnace on the premises of the Sizer Company, and that it was a question of fact as to whether Rowe, the superintendent furnished by the Devine Company, was at the time of the accident the servant of the defendant or the servant of the Sizer Company. Present — Hubbs, P. J., Davis, Sears, Crouch and Taylor, JJ.